

INSMED INCORPORATED
RESTRICTED UNIT AWARD AGREEMENT
UNDER THE 2017 INCENTIVE PLAN
FOR MEMBERS OF THE BOARD OF DIRECTORS




Grantee Name: _______________
Number of RSUs: __________
Grant Date: __________




Pursuant to the Insmed Incorporated 2017 Incentive Plan (the “Plan”) as amended
through the date hereof and this Restricted Stock Unit Award Agreement (this
“Agreement”), Insmed Incorporated (the “Company”) hereby grants an award of
[_____] restricted stock units (the “Restricted Stock Units” or the “RSU Award”)
to the individual named above (the “Grantee”).  The RSU Award shall be referred
to herein as the “Award.” Subject to the restrictions and conditions set forth
herein and in the Plan, the Grantee shall receive the number of Restricted Stock
Units specified above.


The Company acknowledges the receipt from the Grantee of consideration with
respect to the par value of the shares of Common Stock subject to the Award in
the form of cash, past or future services rendered to the Company by the Grantee
or such other form of consideration as is acceptable to the Administrator and
permitted under the Plan and applicable law.


1.Agreement with Terms. Execution of this Agreement by the Grantee or receipt of
any benefits under this Agreement by the Grantee shall constitute the Grantee’s
acknowledgement of and agreement with all of the provisions of this Agreement
and of the Plan that are applicable to this Award, and the Company shall
administer this Agreement accordingly.


2.    Restrictions and Conditions on Award. Restricted Stock Units granted
herein may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated by the Grantee other than by will or the laws of descent and
distribution, and shall be subject to all the terms, conditions and restrictions
set forth herein and in the Plan.


3.    Timing and Form of Payout of Restricted Stock Units. As soon as
practicable (but in no event later than 30 days) following the Vesting Date (as
defined below) or, if earlier, the date the Award vests in accordance with
Section 5 or Section 6 of this Agreement, the vested Restricted Stock Units
shall be settled in shares of Common Stock.


4.    Vesting of Award. Except as set forth in Section 5 of this Agreement, the
restrictions and conditions in Section 2 of this Agreement shall lapse, with
respect to 100% of the RSU Award, on the first anniversary of the Grant Date
(the “Vesting Date”) so long as (a) the Grantee remains a member of the Board on
such Vesting Date and (b) the Grantee attends at least seventy-five percent
(75%) of the Board meetings that take place during the period of time commencing
from the Grant Date and ending on the first anniversary of the Grant Date.


Except as otherwise provided in Sections 5 and 6 of this Agreement, the Grantee
shall forfeit any unvested portion of the RSU Award if either the following
shall occur: (i) in the event the Grantee’s service as a member of the Board is
terminated for any reason prior to the Vesting Date; or (ii) in the event that
the Grantee fails to attend at least seventy-five percent (75%) of the Board
meetings that take place during the period of time commencing from the Grant
Date and ending on the first anniversary of the Grant Date.


Notwithstanding anything to the contrary herein or in the Plan, the
Administrator may at any time accelerate the vesting schedule specified in this
Section 4.


5.    Change in Control. In the event of a Change in Control of the Company, the
unvested portion of the RSU Award, to the extent not previously forfeited or
cancelled, shall immediately vest as of the date of such Change in Control.


6.    Termination of Service. Except as otherwise provided herein, any unvested
portion of the RSU Award shall be forfeited without payment of consideration
upon the termination of the Grantee’s service with the Company or its Affiliates
for any reason, except as otherwise provided in this Section 6. Notwithstanding
the foregoing, upon the Grantee’s death (while an active member of the Board) or
upon the termination of the Grantee’s service due to Disability (as defined
below), the RSU Award to extent not previously forfeited or cancelled, shall
immediately vest as of the date of the Grantee’s death or Disability. For
purposes of this Agreement, the Grantee will be considered “Disabled” if, as a
result of the Grantee’s incapacity due to physical or mental illness, the
Grantee shall have been absent from his duties to the Company or its Affiliates
on a full-time basis for 180 calendar days in the aggregate in any 12-month
period.


7.    Voting Rights and Dividends. If and until such time as Restricted Stock
Units are paid out in shares of Common Stock (if at all), the Grantee shall not
have any voting rights with respect to any shares of Common Stock underlying
this RSU Award (“Underlying Shares”). However, bookkeeping equivalents of all
dividends and other distributions paid with respect to the Common Stock shall
accrue with respect to the Underlying Shares and shall be converted to
additional Restricted Stock Units (rounded to the nearest whole share of Common
Stock) based on the closing price of the Common Stock on the dividend
distribution date. Such additional Restricted Stock Units shall be subject to
the same restrictions on transferability as are the Restricted Stock Units with
respect to which they were paid.


8.    Adjustments Upon Certain Unusual or Nonrecurring Events or Other Events.
Upon certain unusual or nonrecurring events, or other events, the terms of these
Restricted Stock Units shall be adjusted by the Administrator pursuant to
Section 15 of the Plan.


9.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Award and this Agreement shall be subject to and governed by all the terms
and conditions of the Plan. To the extent any provision hereof is inconsistent
with a provision of the Plan, the provisions of the Plan will govern.
Capitalized terms in this Agreement shall have the meaning specified in the
Plan, unless a different meaning is specified herein.


10.    Taxes. The Grantee is ultimately liable and responsible for all taxes
owed by Grantee in connection with this RSU Award. The Company makes no
representation or undertaking regarding the tax treatment of the grant, vesting,
or settlement of this RSU Award or the subsequent sale of any of the Underlying
Shares. The Company does not commit and is under no obligation to structure this
RSU Award to reduce or eliminate Grantee’s tax liability.


11.    Section 409A of the Code. This Award is intended to comply with the
requirements of Section 409A of the Code or an exemption thereto, and this
Agreement shall be interpreted in a manner consistent with this intent in order
to avoid the imposition of any additional tax, interest or penalties under
Section 409A of the Code. In no event shall the Company be liable for any
additional tax, interest or penalties that may be imposed on the Grantee
pursuant to Section 409A of the Code or any damages for failing to comply with
Section 409A of the Code or an exemption thereto.


12.    No Right to Re-Election or Continued Service. Nothing in the Plan or this
Agreement shall interfere with or limit in any way the right of the Company, its
Subsidiaries and/or its Affiliates to terminate the Grantee’s service on the
Board at any time or for any reason in accordance with the Company’s Bylaws and
governing law, nor shall any terms of the Plan or this Agreement confer upon
Grantee any right to continue his or her service for any specified period of
time. Neither this Agreement nor any benefits arising under the Plan shall
constitute an employment contract with the Company, any Subsidiary and/or its
Affiliates.


13.    Notices. Any notice or other communication given pursuant to this
Agreement shall be in writing and shall be personally delivered or mailed by
United States registered or certified mail, postage prepaid, return receipt
requested, to the Company at its principal place of business or to the Grantee
at the address on the Company’s records or, in either case, at such other
address as one party may subsequently furnish to the other party in
writing.  Additionally, if such notice or communication is by the Company to the
Grantee, the Company may provide such notice electronically (including via
email). Any such notice shall be deemed to have been given (a) on the date of
postmark, in the case of notice by mail, or (b) on the date of delivery, if
delivered in person or electronically.




INSMED INCORPORATED
By:        
Name:    [NAME]
Title:        [TITLE]




The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.
Dated:            By: ___________________________________    
  







1

